COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Adam Shawn Alcozer v. State of Texas

Appellate case number:     01-17-00970-CR; 01-17-00971-CR

Trial court case number: 15-10-15443

Trial court:               506th District Court of Waller County

        Appellant has filed a motion requesting that this court (1) consolidate appellate cause
numbers 01-17-00970-CR and 01-17-00971-CR; and (2) grant an extension as necessary to deem
appellant’s consolidated brief filed in conjunction with the motion to be timely filed. Upon
consideration of the motion, the Court orders that the cases are consolidated for submission and
that the parties may file a single brief for both cause numbers. Appellant’s request for an extension
of time is granted and the consolidated brief filed on June 8, 2018 is deemed timely filed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: June 14, 2018